Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (the “Agreement”) is entered into as of August 8,
2005 (the “Effective Date”), by and between Encore Medical, L.P., a Delaware
limited partnership (“Seller”), and dj Orthopedics, LLC, a Delaware limited
liability company (“Buyer”).

 

R E C I T A L S

 

WHEREAS, Seller manufactures, markets and sells a line of orthopedic soft goods
under the brand name “Encore” and other trademarks, as shown in the Encore Soft
Goods product catalog attached hereto as Exhibit A;

 

WHEREAS, the patents, trademarks and other registered intellectual property used
by Seller in the conduct of such orthopedics soft goods business are owned by an
affiliate of Seller, Encore Medical Asset Corporation, a Nevada corporation
(“Seller’s IP Affiliate”);

 

WHEREAS, Buyer manufactures, markets and sells products and services in the
orthopedic and spine markets and is interested in acquiring substantially all of
the assets, including the relevant intellectual property owned by Seller’s IP
Affiliate, and operations of Seller’s business relating to its orthopedic soft
goods shown in Exhibit A, with the exception of the Chattanooga brand products
or other non Chattanooga brand products listed on pages 37 through 39 of said
catalog, (hereinafter, the “Acquired Business”); and

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Buyer desires
to acquire, and Seller and Seller’s IP Affiliate desire to sell, the assets and
operations of the Acquired Business.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 


ARTICLE 1

 


PURCHASE AND SALE OF ASSETS

 

1.1                                 Purchase and Sale of Assets.  Subject to the
terms and conditions of this Agreement, at the Closing (as defined below) Seller
shall sell, transfer, convey, assign and deliver to Buyer, free and clear of any
and all liens, pledges, claims, security interests, encumbrances, charges,
restrictions or liabilities of any kind, and Buyer shall purchase, acquire and
accept from Seller, all of Seller’s, and Seller’s IP Affiliate’s, as applicable,
right, title and interest in and to the following properties and

 

--------------------------------------------------------------------------------


 

assets insofar as they are used in or relate to the Acquired Business as of the
Closing Date (collectively, the “Purchased Assets”):

 

(a)                                  Those items of manufacturing equipment and
other fixed assets owned by Seller that are listed on Schedule 1.1(a) and that
are owned by Seller and used by Seller’s manufacturing vendor, Border
Opportunity Saver Systems, Inc. in connection with the Acquired Business;

 

(b)                                 Those customer and vendor agreements and
contracts, licenses and other agreements, whether oral or written, as listed or
described on Schedule 1.1(b) hereto (all such agreements and contracts being
referred to herein as the “Contracts”), to which Seller is a party and which
Buyer has agreed to assume pursuant to Section 1.3 below, and any rights
associated therewith or deposits or other prepayments made by Seller thereunder;
provided, however, that any such Contracts listed on Schedule 1.1(b) which are
marked by an asterisk will only be assumed if such agreement is shown to be,
within thirty (30) days of the Closing Date or such longer period as Buyer shall
agree, to be a valid and binding agreement of Seller on terms and conditions
reasonably acceptable to Buyer;

 

(c)                                  All rights in and to the patents, patent
applications, trademarks, trade names, copyrights, and other proprietary
intellectual property listed or described on Schedule 1.1(c) hereto, as well as
engineering drawings and designs, manufacturing processes and techniques,
technical data and information, trade secrets and other proprietary information
and know-how related to the Acquired Business, excluding the name “Encore” and
any derivations thereof, (hereinafter the “Intellectual Property”);

 

(d)                                 All inventories of finished goods, work in
progress and raw materials relating to the Acquired Business, including but not
limited to those items listed or described on Schedule 1.1(d) hereto to the
extent that they exist on the Closing Date (collectively, the “Inventory”);

 

(e)                                  Originals or copies of all customer lists,
supplier lists, sales files, business development information, databases, price
lists and pricing records and schedules, accounting records, sales literature,
FDA premarket notification documentation and general intangibles relating to the
Acquired Business, licenses to conduct the Acquired Business (to the extent
transferable), and any other books, documents, instruments and records, or
copies thereof, used by the Seller to conduct the Acquired Business
(collectively, the “Other Assets”); and

 

(f)                                    All goodwill associated with the Acquired
Business.

 

1.2                                 Consideration.  In consideration for the
sale, assignment, transfer and delivery of the Purchased Assets, Buyer shall do
the following:

 

2

--------------------------------------------------------------------------------


 

(a)                                  Pay Seller in readily available funds at
the Closing pursuant to wire transfer instructions provided by Seller to Buyer
prior to the Closing Date the sum of Ten Million Dollars ($10,000,000) as
adjusted pursuant to Section 1.8 hereof; and

 

(b)                                 Assume the Assumed Liabilities (defined
below in Section 1.3).

 

1.3                                 Assumption of Liabilities.  Buyer agrees to
assume all obligations to be performed after the Closing under the Contracts set
forth on Schedule 1.1(b) hereto (the “Assumed Liabilities”), including, but not
limited to, rebate obligations and administrative fees, and those open purchase
orders listed on Schedule 1.1(b) and except for said obligations under the
Contracts and open purchase orders, Buyer expressly does not, and shall not,
assume or be deemed to assume, under this Agreement or otherwise by reason of
the transactions contemplated hereby, any of the liabilities, obligations or
commitments of Seller of any nature whatsoever, whether relating to the Acquired
Business or otherwise.

 

1.4                                 Assignment of Contracts.  Seller and Buyer
agree to cooperate in securing any required third party consents to the
assignment or novation, as applicable, of the Contracts prior to the Closing or
as soon thereafter as practicable.  As to any Contracts on which required
consents are not obtained prior to Closing, the Contracts shall, pending such
consent, be performed by Buyer as a subcontractor to Seller with a complete
pass-through to Buyer of the terms, conditions, rights and obligations under the
Contract, subject to further agreement of the parties pursuant to the Transition
Agreement (as defined below).

 

1.5                                 Collection of Accounts Receivable.  Existing
accounts receivable relating to customers of the Acquired Business are not being
transferred to Buyer pursuant to this Agreement.  The parties, therefore, agree
to cooperate in the allocation of payments from customers of the Acquired
Business received after the Closing Date.  Seller shall promptly remit to Buyer
any payments received from such customers attributable to sales of products
occurring on or after the Closing Date, and Buyer shall likewise remit promptly
to Seller any payments received relating to sales of products that occurred
before the Closing Date.  To the extent that payments received by either party
do not specifically reference a specific invoice that is being paid, such
payments shall be applied to the oldest invoice owed by such customer, whether
to Seller or Buyer.  The parties agree to cooperate in the collection of
accounts receivable that are outstanding as of the date of closing and shall, as
appropriate, make their books and records available to the other party so as to
permit the monitoring of and compliance with this provision.

 

1.6                                 Allocation of Purchase Price.  Schedule 1.6
hereto sets forth the parties’ agreement on the allocation of the purchase price
under this Agreement among the Purchased Assets.  Each party agrees to follow
such allocation in all reports and returns filed with applicable taxing
authorities.

 

1.7                                 Excluded Assets.  Any asset of the Acquired
Business owned by Seller and Seller’s IP Affiliate not specifically enumerated
in Sections 1.1(a) – (f) shall be excluded from the Purchased Assets.

 

3

--------------------------------------------------------------------------------


 

1.8                                 Purchase Price Adjustments.

 

(a)                                  Rebates.  The Purchase Price shall be
decreased by Six Hundred Seventy One Thousand and Four Dollars and Thirty-Three
Cents ($671,004.33) relating to an estimate of the fair market value of rebate
obligations being assumed by Buyer to group purchasing organizations for
purchases by such organizations occurring prior to the Closing Date.

 

(b)                                 Rebate Deposit.  The Purchase Price shall be
increased by Two Hundred Forty-Five Thousand Four Hundred and Eight Dollars and
Twenty-Nine Cents ($245,408.29) representing the amount of Seller’s deposit with
Cardinal Health.

 

(c)                                  Inventory Prepayments .  The Purchase Price
shall be increased by Forty-Four Thousand Three Hundred and Seventy Four Dollars
and Twenty Cents ($44,374.20) reprenting the amount of Seller’s prepayment for
inventory to be delivered by Ex Am Ltd under purchase order No. 5821 dated
January 31, 2005.  The rights to the deposit as well as the obligations of
Seller under such purchase order are being assumed by Buyer.

 

(d)                                 Administrative Fees.  The Purchase Price
shall be decreased by One Hundred Twenty Eight Thousand Dollars ($128,000),
relating to an estimate of the fair market value of the administrative fees
obligations being assumed by Buyer.

 


ARTICLE 2

 

Representations and Warranties

of the Seller

 

The Seller represents and warrants to the Buyer as follows:

 

2.1                                 Organization and Good Standing.  The Seller
is a limited partnership duly organized, validly existing and in good standing
under the laws of the State of Delaware.  The Seller is duly qualified to
transact business and is in good standing in every jurisdiction in which the
character of its business makes such qualification necessary, except for where
the failure to be so qualified would not have a material adverse effect on the
Seller or on its business, assets, properties, prospects, financial condition or
results of operations, all of which jurisdictions are listed on Schedule 2.1
attached hereto.  The Seller has all necessary power and authority, including
all necessary licenses and permits, to carry on its business as it is now being
conducted, and to own or lease and operate its properties and assets.

 

2.2                                 Authorization and Approvals.  The Seller has
all requisite power and authority to enter into this Agreement and to perform
its obligations hereunder.  Seller’s IP Affiliate has all requisite corporate
power and authority to perform its obligations hereunder.  This Agreement has
been duly executed and delivered by the Seller and constitutes the legal, valid
and binding obligation of Seller, enforceable in accordance with its terms,
except as may be limited by bankruptcy, reorganization, insolvency, moratorium
or other laws relating to or affecting the enforcement of creditors’ rights and
remedies generally; and except as enforcement may be limited by general

 

4

--------------------------------------------------------------------------------


 

principles of equity.  This Agreement has been, or will be prior to the Closing
Date, duly and validly authorized by and approved by all requisite action on the
part of the Seller’s partners, and as to Seller’s IP Affiliate, on the part of
such company’s Board of Directors..  No further approvals or consents by, or
filings with, any federal, state, municipal, foreign or other court or
governmental or administrative body, agency or other third party is required in
connection with the execution and delivery by the Seller of this Agreement, or
the consummation by the Seller or Seller’s IP Affiliate of the transactions
contemplated hereby, except for those which, if not obtained, would not have a
material adverse impact on the ability of the Seller to carry on the Acquired
Business as currently conducted or the ability of the Seller to execute and
deliver this Agreement or to consummate the transactions contemplated hereby.

 

2.3                                 No Conflicts.  Except as set forth on
Schedule 2.3 attached hereto, neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
(a) violate any provision of the charter or Bylaws or other organizational
document of the Seller, (b) violate, or be in conflict with, or constitute a
default (or other event which, with the giving of notice or lapse of time or
both, would constitute a default) under, or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions of any material lease, license, promissory note, contract, agreement,
mortgage, deed of trust or other instrument or document to which the Seller is a
party or by which the Seller or any of its or Seller’s IP Affiliate’s properties
or assets may be bound, (c) violate any order, writ, injunction, decree, law,
statute, rule or regulation of any court or governmental authority applicable to
the Seller or any of its or Seller’s IP Affiliate’s properties or assets or
(d) give rise to a declaration or imposition of any claim, lien, charge,
security interest or encumbrance of any nature whatsoever upon any of the assets
of the Seller or Seller’s IP Affiliate.

 

2.4                                 Taxes.  The Seller has paid or caused to be
paid within the time and in the manner prescribed by law all Federal, state and
local taxes of any type, including without limitation, income, franchise, gross
receipts, sales or property taxes, payable or due from and owed by the Seller
for all periods ending on or prior to the date hereof except for taxes which are
accrued but not yet due and payable.  The Seller has collected all sales, use
and value added taxes required to be collected, and has remitted, or will remit
on a timely basis, such amounts to the appropriate governmental authorities and
has furnished properly completed exemption certificates for all exempt
transactions.  None of the assets of the Seller are subject to any liens in
respect of taxes (other than for current taxes not yet due and payable).

 

2.5                                 Fixed Assets. The fixed assets set forth on
Schedule 1.1(a) hereto are in good operating condition and repair, normal wear
and tear excepted, and are adequate for the uses to which they are being put. 
The fixed assets on Schedule 1.1(a) hereto constitute substantially all of the
fixed assets actually used by Seller in the conduct of the Acquired Business
(excepting for computer hardware and software, racking and certain warehouse
equipment) and, except for such excluded assets, constitute all of the fixed
assets needed to conduct such business in the manner in which Seller is
currently conducting the business.  None of such fixed assets is in need of
maintenance or repairs, except for ordinary, routine maintenance and repairs.

 

5

--------------------------------------------------------------------------------


 

2.6                                 Contracts.  Schedule 2.6 hereto contains a
complete, current and correct list of all material contracts, commitments,
obligations or agreements of the Seller, whether written or oral, formal or
informal, relating to the Acquired Business.  To the knowledge of the Seller,
all parties to such Contracts have fully performed all obligations required to
be performed on or prior to the date hereof, and no event has occurred which
would constitute a default (or any event which, with the giving of notice or
lapse of time or both, would constitute a default) under any term or provision
of any of the Contracts and thereby allow a party thereto to terminate or claim
damages therefor.  Each of the Contracts is in full force and effect and is the
legal, valid and binding obligation of the Seller and, to the knowledge of the
Seller, of the other parties thereto, enforceable in accordance with its terms,
except as may be limited by bankruptcy, reorganization, insolvency, moratorium
or other laws relating to or affecting the enforcement of creditors’ rights and
remedies generally and except as enforcement may be limited by general
principles of equity.  Except as set forth in Schedule 1.1(b), the Seller is not
a party to any Contract that restricts Seller, or after the Closing Date Buyer,
from carrying on the Acquired Business or any part thereof, or from competing in
any line of business with any person, corporation or entity, except for the
non-compete covenant of Seller under this Agreement.

 

2.7                                 Inventory.  All inventory of the Acquired
Business, as of July 2, 2005, whether constituting finished goods, work in
progress or raw material, is shown on Schedule 1.1(d).  All of such inventory is
usable and saleable in the ordinary course of business within a reasonable
period of time, subject to a reserve for inventory reasonably anticipated to be
or become excess or obsolete in an aggregate amount shown on Schedule 1.1(d). 
The net inventory balances shown on Schedule 1.1(d) are stated at amounts
representing the lower of cost or market value.

 

2.8                                 Title to Assets.  Except as set forth on
Schedule 2.8, Seller has good, valid and marketable title to all Purchased
Assets, except registered Intellectual Property as to which Seller’s IP
Affiliate has good, valid and marketable title.  Except as set forth on
Schedule 2.8, all such assets are free and clear of title defects or objections,
liens, claims, charges, pledges, security interests, easements, title retention
agreements or other encumbrances of any kind or nature whatsoever, except for
liens, taxes and assessments not yet due and liens of landlords, warehousemen,
mechanics and materialmen arising by law or in the ordinary course of business
that do not materially adversely affect the Purchased Assets or the operation of
the Acquired Business.

 

2.9                                 Financial Statements. Seller has delivered
to Buyer the following financial statements of the Acquired Business, all of
which are attached to this Agreement as Schedule 2.9:  (i) unaudited statements
of operating results for the years ended December 31, 2003 and 2004 and balance
sheets at December 31, 2003 and 2004, and (ii) an unaudited balance sheet as of
July 2, 2005, and statement of operating results for the six (6) months then
ended (all of such financial statements are collectively referred to herein as
the “Financial Statements”).  The Financial Statements (i) have been prepared in
conformity with generally accepted accounting principles consistently applied
with prior periods (except that footnotes have not been prepared), and
(ii) fairly present the financial condition and results of operations of the
Seller as of the dates and for the periods indicated therein.

 

6

--------------------------------------------------------------------------------


 

2.10                           Intellectual Property.

 

(a)                                  Schedule 1.1(c) hereto sets forth a
complete list of all registered (and material unregistered) trademarks, trade
names, patents, patent applications and invention disclosures which are
presently used in the Acquired Business (the “Intellectual Property”).  Except
as set forth on Schedule 1.1(c), (i) each of the items of Intellectual Property
is valid and registered in the name of the Seller’ IP Affiliate on the Principal
Register of the United States Patent and Trademark Office and in the foreign
countries indicated thereon or is licensed by Seller under a valid and effective
license arrangement, the principal terms of which are described on
Schedule 1.1(c), (ii) the Seller has no knowledge of any infringement by others,
(iii) to Seller’s knowledge, the continued use of such items in the Acquired
Business will not result in any infringement of the rights of others, (iv) the
Seller or Seller’s IP Affiliate is the sole legal owner or licensee, as
applicable, of such items in all jurisdictions in which Seller uses, has used or
plans to use any such item and Seller has no knowledge of any claim by any other
person that such person is the legal owner or licensee of such item; and
(v) neither the Seller nor Seller’s IP Affiliate has granted any license or
right to use any Intellectual Property to any other person.

 

(b)                                 Except as set forth on Schedule 2.10, the
Intellectual Property and other items of proprietary intellectual property
listed or described on Schedule 1.1(c) constitute all such intellectual property
used by Seller in the conduct of the Acquired Business and there is no other
intellectual property of Seller, Seller’s IP Affiliate or, to Seller’s
knowledge, of a third party required to conduct the Acquired Business in the
manner in which it is now conducted or proposed to be conducted by Seller.

 

(c)                                  Seller has no knowledge of any
infringement, illicit copying, misappropriation or violation of any third party
intellectual property rights that has occurred, or would reasonably be expected
to occur, with respect to Seller’s use of the Intellectual Property.

 

(d)                                 There are no material agreements requiring
the Seller to make payments or provide any consideration for, or restricting the
Seller’s right to use, any intellectual property rights of third parties in the
Acquired Business other than licenses disclosed on Schedule 1.1(c).

 

2.11                           Licenses and Permits.  Schedule 2.11 attached
hereto contains a complete, current and correct list of all governmental
licenses, including but not limited to clearances and approvals, as applicable,
granted by the U.S. Food and Drug Administration, permits, franchises, rights
and privileges, if any, necessary for or material to the present conduct of the
Acquired Business (the “Licenses”).  The Seller possesses all such Licenses, and
each of the Licenses is in full force and effect.  There are no pending or, to
the best knowledge of the Seller, threatened claims or proceedings challenging
the validity of or seeking to revoke or discontinue, any of the Licenses.

 

2.12                           Customer and Supplier Relationships. 
Schedule 2.12 identifies the customers and suppliers of the Acquired Business
that transacted at least $25,000 of business with Seller in 2004 and indicates
the level of business done with each such customer or supplier during the twelve
months ended June 30, 2005 and any commitments by Seller for purchases under any
such contracts amounting to at least $25,000 over the next twelve (12) months. 
Seller has delivered to Buyer prior

 

7

--------------------------------------------------------------------------------


 

to the date hereof true and correct copies of such contracts, including all
schedules and exhibits thereto, and no changes have been made or agreed to in
any terms of such contracts from the terms shown in the copies delivered to
Buyer except as described in Schedule 2.12.  Except for the transaction
contemplated by this Agreement, Seller has received no notice nor is in
possession of any actual knowledge which might reasonably indicate that any of
the current customers, subcontractors or suppliers of the Acquired Business
intends to cease retaining, purchasing from, selling to or dealing with the
Seller in the manner in which such transactions have previously occurred, nor
has the Seller received any notice or is in possession of any actual knowledge
which might reasonably lead it to believe that any current client, customer,
subcontractor or supplier of the Acquired Business intends to alter in any
material respect the amount of such retention, purchases or sales or the extent
of dealings with the Seller or would alter in any material respect any such
retention, purchases, sales or dealings in the event of the consummation of the
transactions contemplated hereby.   Seller is current and in full compliance in
all material respects with its obligations to its suppliers and subcontractors
of the Acquired Business.

 

2.13                           Compliance With Laws.  Seller has conducted the
Acquired Business in compliance with, and is not in violation of, applicable
laws, statutes, ordinances, rules, regulations, orders and other requirements of
all national governmental authorities, and of all territories, states,
municipalities and other political subdivisions and agencies thereof, having
jurisdiction over the Seller and its business, including without limitation all
such laws, regulations, ordinances and requirements relating to insurance,
environment, antitrust, consumer protection, labor and employment, zoning and
land use, immigration, health, and occupational safety,  except where the
failure to be in compliance would not have a material adverse effect on the
Acquired Business.  The Seller has not received any written notification of any
asserted present or past failure by Seller to comply with any laws, statutes,
ordinances, rules, regulations, orders or other requirements, the failure of
which would have a material adverse effect on the assets or operations of the
Acquired Business.

 

2.14                           Litigation.

 

(a)                                  Except as set forth on Schedule 2.14, there
is no pending or, to the best knowledge of the Seller, threatened action, suit,
arbitration proceeding, investigation or inquiry before any court or
governmental or administrative body or agency, or any private arbitration
tribunal, against, relating to or affecting the Acquired Business, or the
transactions contemplated by this Agreement, nor to the best knowledge of the
Seller, are there any facts or circumstances which could reasonably lead to or
provide the basis for any such threatened action, suit, arbitration proceeding,
investigation or inquiry.

 

(b)                                 There is not in effect any order, judgment
or decree of any court or governmental or administrative body or agency
enjoining, barring, suspending, prohibiting or otherwise limiting Seller or any
officer, director or employee of Seller from conducting or engaging in any
aspect of the Acquired Business, or requiring Seller or any officer, director or
employee of Seller to take certain action with respect to any aspect of the
Acquired Business.

 

8

--------------------------------------------------------------------------------


 

(c)                                  The Seller is not in violation of or in
default under any order, judgment, writ, injunction or decree of any court or
governmental or administrative body or agency.

 

2.15                           Brokers and Finders.  Other than Cleary Oxford &
Associates, Seller has not engaged or authorized any broker, finder, investment
banker or other third party to act on its behalf, directly or indirectly, as a
broker, finder, investment banker or in any other like capacity in connection
with this Agreement or the transactions contemplated hereby, nor has Seller
consented to or acquiesced in anyone so acting.

 

2.16                           Product Liability and Warranties.  Schedule 2.16
sets forth the policies of product liability insurance maintained by Seller and
covering the products of the Acquired Business, including the insurer, policy
limits, deductibles and term.  Except as set forth on Schedule 2.16, each
product of the Acquired Business designed, manufactured, sold, or delivered by
the Seller has been produced and sold in conformity in all material respects
with all applicable contractual commitments and all express and implied
warranties. Seller does not have any knowledge of the existence or of any
liability (and, to the knowledge of the Seller, there is no basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand giving rise to any liability) for replacement or
repair thereof or other damages in connection therewith.  No product or service
of the Acquired Business designed, manufactured, sold, or delivered by the
Seller is subject to any guaranty, warranty, or other indemnity beyond the
applicable standard terms and conditions of sale.

 

2.17                           Absence of Certain Changes.   Since July 2, 2005,
Seller has conducted the Acquired Business in the ordinary course consistent
with past practice and, except as disclosed in Schedule 2.17, there has not
been:

 

(a)                                  any event, occurrence or development of a
state of circumstances or facts relating to the Purchased Assets or the Acquired
Business which, individually or in the aggregate, has had or could reasonably be
expected to have a material adverse effect thereon;

 

(b)                                 any sale, lease, license or other
disposition of any assets or properties of the Acquired Business, other than in
the ordinary course of business consistent with past practices;

 

(c)                                  any creation or assumption by Seller of any
lien, encumbrance or other charge on any of the Purchased Assets;

 

(d)                                 any material condemnation, seizure, damage,
destruction or other casualty loss (whether or not covered by insurance)
affecting any of the Purchased Assets;

 

(e)                                  any material change or notice of pending
material change in the level or nature of business to be done with Seller by any
customer or supplier of the Acquired Business except for the transactions
contemplated by this Agreement;

 

(f)                                    any notice of default or any other claim,
allegation or other assertion that Seller has been or will be in breach or
violation of any provision of any contract, agreement or

 

9

--------------------------------------------------------------------------------


 

instrument to which Seller is a party and which is included in the Purchased
Assets or the Assumed Liabilities; or

 

(g)                                 any change in accounting methods, principles
or practices.

 

ARTICLE 3

 


REPRESENTATIONS AND WARRANTIES

of Buyer

 

Buyer represents and warrants to the Seller as follows:

 

3.1                                 Organization and Power.  Buyer is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, and has all requisite corporate power and
authority to own, lease and operate its properties, and to carry on its
business, as such is now being conducted.

 

3.2                                 Authorization and Enforceability of
Agreements.  Buyer has all requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder.  This Agreement has
been duly executed and delivered by Buyer and constitutes the legal, valid and
binding obligation of Buyer, enforceable in accordance with its terms, except as
may be limited by bankruptcy, reorganization, insolvency, moratorium or other
laws relating to or affecting the enforcement of creditors’ rights and remedies
generally and except as enforcement may be limited by general principles of
equity.  This Agreement been duly and validly authorized by and approved by all
requisite corporate action on the part of Buyer.  No further approvals or
consents by, or filings with, any federal, state, municipal, foreign or other
court or governmental or administrative body, agency or other third party is
required in connection with the execution and delivery by Buyer of this
Agreement or the consummation by Buyer of the transactions contemplated hereby,
except for those which, if not obtained, would not have a material adverse
impact on the ability of Buyer to execute and deliver this Agreement, or to
consummate the transactions contemplated hereby.

 

3.3                                 No Conflicts.  Neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby will (a) violate any provisions of the charter or Bylaws of
Buyer, (b) violate, or be in conflict with, or constitute a default (or other
event which, with the giving of notice or lapse of time or both, would
constitute a default) under, or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any material lease, license, promissory note, contract, agreement, mortgage,
deed of trust or other instrument or document to which Buyer is a party or by
which Buyer or any of its properties or assets may be bound, (c) violate any
order, writ, injunction, decree, law, statute, rule or regulation of any court
or governmental authority applicable to Buyer or any of its properties or assets
or (d) give rise to a declaration or imposition of any claim, lien, charge,
security interest or encumbrance of any nature whatsoever upon any of the assets
of Buyer’s businesses.

 

3.4                                 Brokers and Finders.  Buyer has not engaged
or authorized any broker, finder, investment banker or other third party to act
on behalf of Buyer, directly or indirectly, as a broker,

 

10

--------------------------------------------------------------------------------


 

finder, investment banker or in any other like capacity in connection with this
Agreement or the transactions contemplated hereby, or consented to or acquiesced
in anyone so acting, and Buyer does not know of any claim for compensation from
any such broker, finder, investment banker or other third party for so acting on
behalf of Buyer or of any basis for such a claim.

 


ARTICLE 4

 

Closing

 

4.1                                 Closing.  The actions and deliveries
described below in this Article 4 shall be deemed the “Closing” of the
transactions contemplated by this Agreement and the date on which such actions
and deliveries occur shall be the “Closing Date”.

 

4.2                                 Actions and Deliveries of Seller.  At the
Closing, Seller shall take the following actions and deliver the following
documents:

 

(a)                                  Closing Certificate.  Seller shall deliver
a certificate, dated the Closing Date and signed by an authorized representative
of Seller, stating that each of the representations and warranties of Seller
contained in Article 2 hereof and in any schedule, exhibit or other document
delivered hereunder is true and correct in all material respects;

 

(b)                                 Assignment and Assumption Agreement.  Seller
shall execute and deliver to Buyer an Assignment and Assumption Agreement in
such form and containing such terms and conditions as said parties shall agree
that assigns the Contracts to Buyer and provides for the assumption by Buyer of
the Assumed Liabilities, all as provided herein;

 

(c)                                  Bill of Sale.  Seller shall execute and
deliver to Buyer a Bill of Sale in such form as the parties shall agree that
conveys all of Seller’s right, title and interest to the Purchased Assets to
Buyer as provided for in this Agreement;

 

(d)                                 Transition Services Agreement.  Seller shall
execute and deliver a transition services agreement covering the provision of
certain services on behalf of Buyer for a period following the Closing in such
form as is mutually agreeable to the parties (“Transition Services Agreement”);

 

(e)                                  Consents.  Seller shall deliver, or have
previously delivered, such consents and approvals of third parties to the
transactions contemplated hereunder as the parties shall have mutually agreed;

 

(f)                                    Patent and Trademark Assignments. 
Seller’s IP Affiliate shall execute and deliver to Buyer patent and trademark
assignments in such form as Buyer deems reasonably acceptable relating to the
patents and registered trademarks included within the Purchased Assets; and

 

11

--------------------------------------------------------------------------------


 

(g)                                 Absence of Liens.  Seller shall deliver to
Buyer a UCC search report dated as of a recent date issued by the appropriate
state and county officials in Texas indicating that there are no filings under
the Uniform Commercial Code on file in such state or with such counties
indicating any lien on the Purchased Assets, except for (i) the liens which
Buyer has approved, in its sole discretion, and (ii) liens with respect to which
Seller has delivered releases duly executed by the lender or other creditor
which is the holder of such liens.

 

4.3                                 Actions and Deliveries of Buyer.  At the
Closing, Buyer shall take the following actions and deliver the following
documents and consideration:

 

(a)                                  Closing Certificate.  Buyer shall deliver a
certificate, dated the Closing Date and signed by an authorized officer of
Buyer, stating that each of the representations and warranties of Buyer
contained in Article 3 hereof and in any schedule, exhibit or other document
delivered hereunder is true and correct in all material respects;

 

(b)                                 Assignment and Assumption Agreement.  Buyer
shall execute and deliver to Seller an Assignment and Assumption Agreement in
such form and containing such terms and conditions as said parties shall agree
that assigns the Contracts to Buyer and provides for the assumption by Buyer of
the Assumed Liabilities, all as provided herein;

 

(c)                                  Transition Services Agreement.  Buyer shall
execute and deliver the Transition Services Agreement;

 

(d)                                 Purchase Price.  Buyer shall deliver to
Seller by wire transfer the purchase price provided for in
Section 1.2(a) hereof.

 

4.4                                 Simultaneous Transactions.   All
transactions to be effectuated at the Closing shall be deemed to have taken
place simultaneously, and no such transaction shall be deemed to have been
completed until all transactions are completed and all documents delivered.

 


ARTICLE 5

 

Certain other Covenants and Agreements

 

5.1                                 Consents and Filings Each party shall use
all commercially reasonable efforts to obtain or make, as the case may be, as
soon as possible, all filings and requests for governmental approvals as may be
required to be obtained or made by it in order to enable such party to perform
its obligations under this Agreement.

 

5.2                                 Announcements.  No party will issue any
press release or otherwise make any other public statement with respect to the
transactions contemplated hereby without the prior written consent of the other
party (which consent shall not be unreasonably withheld or delayed), except as
and to the extent that such party determines in good faith that it is so
obligated by law or stock exchange rules, in which case such party shall give
notice to the other party in advance of such

 

12

--------------------------------------------------------------------------------


 

party’s intent to make such announcement or issue such press release and the
parties hereto shall use all reasonable efforts to cause a mutually agreeable
release or announcement to be issued.

 

5.3                                 Delivery of Books and Records.  At the
Closing, Seller will deliver to Buyer the original or copies of all contracts,
books and records that are directly and solely related to the Purchased Assets
and Assumed Liabilities which are requested by Buyer.

 

5.4                                 Current Inventory, Marketing Materials etc. 
Notwithstanding anything herein to the contrary, Buyer may, and may permit
Buyer’s sales representatives and distributors to, continue to sell the items of
Inventory purchased hereunder that bear the mark “Encore” and any other marks
not transferred to Buyer pursuant to Section 1.1(c) hereof (the “Excluded
Marks”) and to sell products produced from work in process inventory and raw
materials purchased hereunder that, as of the Closing, bear the Excluded Marks,
until the earlier of the exhaustion of such Inventory, work in process and raw
materials or six months after the Closing Date.  As soon as practicable, but no
later than ninety (90) days after the Closing, Buyer shall ensure that
promotional or marketing materials relating to the Acquired Business and
existing on the Closing Date that bear the Excluded Marks are either
(i) destroyed, (ii) relabeled to remove the Excluded Marks or (iii) labeled in a
prominent fashion with a notice in form satisfactory to the parties that the
Acquired Business has been sold to Buyer.

 

5.5                                 Cooperation and Further Assurance.  After
the Closing, the parties shall cooperate in good faith to facilitate the
transfer of the Purchased Assets and the Acquired Business in the manner
contemplated hereunder with minimum disruption for the parties. Each party shall
provide the other such reasonable access to its books, records and employees as
may be required to carry out the purposes of this section 5.5.  In addition,
each party will execute such further documents and instruments as the other may
reasonably request to reflect the transactions contemplated hereunder and to
vest in Buyer full title to the Purchased Assets.

 

5.6                                 Transfer Taxes.  All sales, use, transfer,
stamp, conveyance, or other similar taxes, duties, excises or governmental
charges imposed by any governmental authority, domestic or foreign, with respect
to the sale or transfer of the Purchased Assets shall be borne entirely by
Seller.

 

5.7                                 Transaction Expenses.  Each party shall pay
its own expenses incident to preparing for, entering into and carrying out this
Agreement and the transactions contemplated hereby, whether or not the Closing
occurs.  Without limiting the foregoing, Seller shall be solely responsible for
the fees and costs of its broker, Cleary Oxford & Associates.

 

5.8                                 Bulk Sales.  Buyer hereby waives compliance
by Seller with the provisions of any applicable state bulk transfer statutes and
Seller covenants and agrees to pay and discharge when due all undisputed claims
of creditors asserted against Buyer or any affiliate thereof by reason of any
failure of Seller to comply, and to indemnify Buyer and any affiliate thereof
fully in respect thereof, which indemnity shall survive the Closing and shall
not be subject to the limitations of sections 6.1 and 6.4.

 

13

--------------------------------------------------------------------------------


 

5.9                                 Non-compete Covenant.

 

(a)                                  In consideration of the purchase price paid
by Buyer hereunder and the other covenants and agreements contained herein,
Seller hereby agrees, for a period of five (5) years following the Closing Date,
that neither it nor any direct or indirect subsidiary, parent or other company
or business entity affiliated with Seller (the “Encore Group”), shall disclose
any confidential information or trade secrets of the Acquired Business.

 

(b)                                 In addition, for a period of five (5) years
following the Closing Date (the “Non-Compete Period”), Seller agrees that except
as set forth in 5.9(c), neither it nor any member of the Encore Group shall 
engage, directly or indirectly, in any business activity competitive with the
Acquired Business in the United States or anywhere else in the world.

 

(c)                                  Notwithstanding the provisions of 5.9(b),
excluded from the foregoing non-compete covenant are the sale and distribution
by members of the Encore Group of orthopedic soft goods or related products
manufactured or distributed by entities other than members of the Encore Group
which are competitive with the Acquired Business, (the “Excluded Products”);
provided, however, that the Encore Group shall not during the Non-Compete
Period, distribute, or seek to distribute, any such Excluded Product through
group purchasing organizations or through those third party distributors
identified on Schedule 5.9(c) attached hereto (the “Third Party Distributors”)
except in such cases as when the Excluded Products are sold or offered to the
group purchasing organizations or sold through the Third Party Distributors for
a non-acute care setting as part of a bundled group of products where the
anticipated sales volume of the Excluded Products to such purchasers is expected
to be no more than fifteen percent (15%) of the overall value of the amounts to
be sold in the bundled arrangement.

 

(d)                                 It is specifically acknowledged that the
product lines listed on Schedule 5.9(d) shall be deemed to not be competitive
with the Acquired Business.

 

(e)                                  Notwithstanding the provisions hereof to
the contrary, the parties acknowledge and agree that the Encore Group shall not
be precluded from (a) owning up to and including five percent (5%) of the
outstanding capital stock or other equity interests of a publicly held entity
which competes with the Acquired Business or (b) owning an interest in excess of
five percent (5%) of the outstanding capital stock or other equity interests of
any entity which competes with the Acquired Business, but only if such interest
is acquired (i) as a creditor in bankruptcy or (ii) as part of the acquisition
of another business and Buyer consents to such acquisition or the Encore Group
uses its best efforts to immediately dispose of any such competing interest
within six (6) months from the date of such acquisition.

 

(f)                                    This non-compete covenant and agreement
shall be binding on Seller and its successors and assigns. Seller’s obligations
under this section 5.9 shall survive the Closing and continue for the full
duration of the five (5)-year period mentioned above and shall not be subject to
the limitations on liability set forth in section 6.4 below.

 

5.10                           Other Agreements.  Seller and Buyer agree, with
respect to Excluded Products that are currently manufactured by the Acquired
Business for distribution through other Encore Group sales

 

14

--------------------------------------------------------------------------------


 

channels outside of the Acquired Business, that during the Non-Compete Period
the parties shall consider in good faith the possibility of Buyer supplying
products for the EMPI or Chattanooga product lines, or other business operations
of Seller, which Buyer has the capability of manufacturing.  In addition, with
respect to Excluded Products that are allowed to be sold through group
purchasing organizations or Third Party Distributors pursuant to the provisions
of 5.9(c), Buyer shall during the Non-Compete Period be given a first
opportunity to supply to Seller or other members of the Encore Group such
Excluded Products provided Buyer (i) can meet all of the price, quality,
timeliness and other reasonable requirements of such bundled sale and (ii) has
not been specifically excluded from supplying such products by action of the
group purchasing organization or Third Party Distributor.  Neither party shall
be obligated in any respect to enter into such supply arrangements.

 

5.11                           Returns.  Buyer is not acquiring or assuming
Seller’s liability for product returns relating to sales to customers occurring
prior to the Closing Date which arise due to damage-in-transit, short shipments,
or product warranty claims (collectively, the “Customary Returns”), or which
Seller allows, in its own discretion.  Seller, therefore, agrees that with
respect to any such product returns occurring on or before the date that is four
(4) months after the Closing Date that relate to sales by Seller prior to the
Closing Date, Seller shall be responsible and shall reimburse Buyer (i) for the
original invoiced amount on such returns as to which the customer is not seeking
a replacement product, or (ii) for Buyer’s full cost of goods on any products
shipped to such customer in replacement of said returned product.  During the
four (4)-month period after the Closing Date, Buyer shall not accept any returns
other than Customary Returns unless authorized by Seller if such returns would
require Seller to compensate Buyer under the provisions of this Section.  Seller
shall pay Buyer amounts required under this Section 5.11 within 30 days of
Buyer’s invoice to Seller for such amounts.

 


ARTICLE 6

 

Survival of Representations, Warranties,

Covenants and Related Agreements; Indemnification

 

6.1                                 Survivability Period.  The warranties and
representations made by the Seller, or by Buyer, in this Agreement or in any
document, certificate, schedule or instrument delivered in connection herewith
shall survive the Closing and shall continue in effect, notwithstanding any
investigation by or on behalf of any party, for twelve (12) months following the
Closing, except that representations and warranties set forth in Sections 2.4
and 2.8 shall survive the Closing in accordance with applicable statute of
limitations (the “Liability Period”).

 

6.2                                 Indemnity by the Seller.  The Seller shall
indemnify, defend and hold harmless, Buyer and the officers, directors, agents,
affiliates and representatives of Buyer or any of them (the “Buyer Indemnitees”)
from and against, and shall reimburse the Buyer Indemnitees for any loss,
liability, damage or expense, including reasonable attorneys’ fees and costs of
investigation incurred as a result thereof, that the Buyer Indemnitees shall
incur or suffer (collectively “Buyer’s Recoverable Losses”), arising out of or
resulting from (a) any representation or warranty of Seller contained in
Article 2 or in any document, certificate, schedule or instrument delivered by
or on behalf of the

 

15

--------------------------------------------------------------------------------


 

Seller pursuant hereto, being untrue or inaccurate when made; (b) a breach or
default by Seller of or under any agreement or covenant under or pursuant to
this Agreement; or (c) the use or possession of the Purchased Assets, or the
operation of the Acquired Business, on or before the Closing Date (other than
the Assumed Liabilities).

 

6.3                                 Indemnity by Buyer.  Buyer shall indemnify,
defend and hold harmless the Seller and the officers, directors, agents,
affiliates and representatives of Seller or any of them (the “Seller
Indemnitees”) from and against, and shall reimburse the Seller Indemnitees for
any loss, liability, damage or expense, including reasonable attorneys’ fees and
cost of investigation incurred as a result thereof, that the Seller Indemnities
shall incur or suffer (collectively, “Seller’s Recoverable Losses”) resulting
from (a) any representation or warranty of Buyer contained in Article 3 or in
any document, certificate, schedule or instrument delivered by or on behalf of
Buyer pursuant hereto, being untrue or inaccurate when made; (b) a breach or
default by Buyer of or under any agreement or covenant under or pursuant to this
Agreement; or (c) the use or possession of the Purchased Assets, or the
operation of the Acquired Business, after the Closing Date.

 

6.4                                 Limitations on Liability.  Seller shall not
be obligated for Buyer’s Recoverable Losses under section 6.2(a) above unless
and until such loss, individually, or in the aggregate, shall have exceeded
Twenty-Five Thousand Dollars ($25,000), in which case such liability shall be
for all amounts in excess thereof. Additionally, Seller shall not be obligated
for Buyer’s Recoverable Losses under section 6.2(a) above to the extent such
losses exceed $10,000,000 in the aggregate.

 

6.5                                 Claims for Indemnification; Disputes

 

(a)                                  Claims for Indemnification.  Any party
hereto shall give Seller or Buyer, as the case may be (the “Indemnitor”),
written notice (the “Claim Notice”) of any claim (including the receipt of any
demand) or the commencement of any action with respect to which indemnity may be
sought (the “Claim” or the “Claims).  The Claim Notice shall state (i) the
aggregate amount of Buyer’s Recoverable Losses or Seller’s Recoverable Losses
(in either case, “Recoverable Losses”) as to which indemnification is being
sought (which amount may be estimated and updated from time to time), (ii) the
components of the amount of Recoverable Losses for which indemnification is
being sought (which components may be estimated and updated from time to time);
and (iii) the specific grounds upon which the Claim for indemnification is being
made.  The right to indemnification for a Claim shall be deemed to be accepted
by the Indemnitor unless, within 30 days after the Indemnitor’s receipt of the
Claim Notice, the Indemnitor shall notify the claimant in writing that it
objects to the right to indemnification with respect to the Claim.

 

(b)                                 Resolution of Disputes.  The parties shall
undertake in good faith to have their representatives promptly meet and attempt
to resolve all disputes regarding indemnification.  If the parties are unable to
resolve such disputes within 45 days, the resolution of the disputes shall be
referred to and settled by binding arbitration before a single arbitrator to be
held in San Diego, California, if arbitration is sought by Seller, or in Austin,
Texas, if arbitration is sought by Buyer, and conducted in accordance with the
then current Commercial Arbitration Rules of the American Arbitration
Association.  The parties agree that arbitration under this Section 6.5(b) shall
be the exclusive means of resolving disputes hereunder and that the arbitrator
shall have the authority to

 

16

--------------------------------------------------------------------------------


 

require money damages or issue injunctions in connection with such
arbitrations.  Judgment upon the award may be entered in any court of competent
jurisdiction or application may be made to such court for a judicial acceptance
of the award and an order of enforcement, as the case may be.  The successful or
prevailing party shall be entitled to recover all attorneys’ fees, expert
witness fees and other costs incurred in such action, in addition to any other
relief to which it may be entitled.

 

ARTICLE 7

 

General Provisions

 

7.1                                 Entire Agreement; Modifications; Waiver. 
This Agreement and the agreements ancillary hereto, supersede any and all
agreements heretofore made, written or oral, relating to the subject matter
hereof, and constitute the entire agreement of the parties relating to the
subject matter hereof.  This Agreement may be amended only by an instrument in
writing signed by Buyer and Seller.  Inspection of documents or the receipt of
information pursuant to this Agreement shall not constitute a waiver of any
representation, warranty, covenant or condition hereunder.  No waiver shall be
binding unless executed in writing by the party making such waiver.

 

7.2                                 Severability.  If any clause or provision of
this Agreement shall be held invalid or unenforceable by the final determination
of a court of competent jurisdiction, and all appeals therefrom shall have
failed or the time for such appeals shall have expired, such clause or provision
shall be deemed eliminated from this Agreement but the remaining provisions
shall nevertheless be given full force and effect.

 

7.3                                 Successors and Assigns.  Neither party
hereto may assign or transfer all or a portion of its rights or obligations
under this Agreement without the prior written consent of the other party. 
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of each of the parties hereto, and their respective successors and
assigns.

 

7.4                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed an original, and
all of which together shall constitute one and the same instrument.

 

7.5                                 Governing Law.  This Agreement shall be
construed and interpreted in accordance with the internal substantive laws of
the State of Texas.

 

7.6                                 Notices.  All notices required or desired to
be given hereunder shall be given in writing and signed by the party so giving
notice, and shall be effective when personally delivered, one business day after
transmission if sent by facsimile or other overnight delivery service and
appropriate confirmation is received, or five (5) days after being deposited in
the United States mail, as certified or registered mail, return receipt
requested, first class postage and fees prepaid, addressed as set forth below. 
Any party from time to time may change such party’s address for giving notice by
giving notice thereof in the manner outlined above:

 

17

--------------------------------------------------------------------------------


 

If to Buyer:

 

dj Orthopedics, LLC

2985 Scott Street

Vista, California 92081

Attention:                                         Donald M. Roberts

Facsimile:                                            (760) 734-3566

 

If to the Seller:

 

Encore Medical, L.P.

9800 Metric Boulevard

Austin, Texas 78758

Attention:                                         Harry Zimmerman

Facsimile:                                            (512) 834-6310

 

7.7                                 Recitals, Schedules and Exhibits.  The
recitals, schedules and exhibits to this Agreement are incorporated herein and,
by this reference, made a part hereof as if fully set forth at length herein.

 

7.8                                 Section Headings.  The section headings used
herein are inserted for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

DJ ORTHOPEDICS, LLC

 

 

 

 

 

 

 

By:

 

  /s/ Donald M. Roberts

 

 

 

Name:

  Donald M. Roberts

 

 

 

Title:

    Senior VP and General Counsel

 

 

 

 

 

 

 

 

ENCORE MEDICAL L.P.

 

 

 

 

By:

Encore Medical GP, Inc., its General Partner

 

 

 

 

 

By:

/s/ Harry L. Zimmerman

 

 

 

Name:

  Harry L. Zimmerman

 

 

 

Title:

    Executive Vice President-General Counsel

 

 

18

--------------------------------------------------------------------------------